GLASGOW, Judge
(concurring and dissenting):
I concur in affirming the findings and sentence. However, I would permit the inclusion in the pretrial agreement the provision condemned by my brother. While that provision has not been included in the suggested form for pretrial agreements, JAGMAN A-l-e and JAGMAN A-l-f, nor is it specifically provided for in the instruction, JAGMAN 0114, in my opinion such provision is not prohibited, it does not waive any statutory or constitutional right and it is not contrary to public policy or to the rule in United States v. Cummings, 17 U.S. C.M.A. 376, 38 C.M.R. 174 (1968). I see nothing wrong with an accused agreeing not to further violate the criminal laws, until the convening authority has had time to act on his then current trial.